 

Exhibit 10.1

 
FIRST AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT
 
 
THIS FIRST AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT (this
“Amendment”), dated as of October 29, 2019, is entered into by and among the
Lenders signatory hereto, PNC BANK, NATIONAL ASSOCIATION, in its capacity as
agent for the Lenders (in such capacity “Agent”), AUTOWEB, INC., a Delaware
corporation (“AutoWeb”, and together with each Person joined to the Credit
Agreement (as defined below) as a borrower from time to time, collectively, the
“Borrowers” and each a “Borrower”), CAR.COM, INC., a Delaware corporation
(“Car.com”), AUTOBYTEL, INC., a Delaware corporation (“Autobytel”), AW GUA USA,
INC., a Delaware corporation (“AW GUA USA”, and together with Car.com, Autobytel
and each Person joined to the Credit Agreement as a guarantor from time to time,
collectively, the “Guarantors”, and each a “Guarantor” and together with the
Borrowers, collectively, the “Loan Parties” and each a “Loan Party”). Terms used
herein without definition shall have the meanings ascribed to them in the Credit
Agreement defined below.
 
RECITALS
 
A.         The Lenders, Agent and Loan Parties have previously entered into that
certain Revolving Credit and Security Agreement dated April 30, 2019 (as
amended, modified and supplemented from time to time, the “Credit Agreement”),
pursuant to which the Lenders have made certain loans and financial
accommodations available to Borrowers.
 
B.           The Lenders, Agent and Loan Parties now wish to amend the Credit
Agreement on the terms and conditions set forth herein.
 
C.          Loan Parties are entering into this Amendment with the understanding
and agreement that, except as specifically provided herein, none of Agent’s or
any Lender’s rights or remedies as set forth in the Credit Agreement or any
Other Document are being waived or modified by the terms of this Amendment.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
 
1. Amendments to Credit Agreement.
 
(a) The following new definitions are hereby added to Section 1.2 of the Credit
Agreement in alphabetical order as follows:
 
“Debt Payments” shall mean for any Person for any period, all cash actually
expended by such Person to make: (a) interest payments on any Advances during
such period, plus (b) payments of any fees, commissions and charges set forth
herein during such period, plus (c) payments in respect of Capitalized Lease
Obligations during such period, plus (d) payments with respect to any other
Indebtedness for borrowed money during such period.
 
“Fixed Charge Coverage Ratio” shall mean, with respect to any Person for any
fiscal period, the ratio of (a) the result of (i) EBITDA for such Person for
such period, minus (ii) Unfunded Capital Expenditures made by such Person during
such period, minus (iii) distributions and dividends made by such Person during
such period, minus (iv) cash taxes paid by such Person during such period, to
(b) all Debt Payments made by such Person during such period.
 
 
 
-1-

 
 
 
 
(b) Section 6.5 of the Credit Agreement is hereby amended and restated to read
in its entirety as follows:
 
6.5            
Financial Covenants.
 
(a) 
Minimum EBITDA. Cause to be maintained as of the end of each fiscal quarter set
forth below, EBITDA for Borrowers and their Subsidiaries on a Consolidated Basis
of not less than the amount set forth below for such period.
 
Applicable Measurement Period
Minimum EBITDA
the fiscal quarter ending September 30, 2019 (“Applicable Measurement Period 1”)
$700,000
the fiscal month ending October 31, 2019 (“Applicable Measurement Period 2”)
$250,000
the two (2) fiscal months ending November 30, 2019 (“Applicable Measurement
Period 3”)
$600,000
the two (2) fiscal quarters ending December 31, 2019 (“Applicable Measurement
Period 4”)
$3,600,000
the three (3) fiscal quarters ending March 31, 2020 (“Applicable Measurement
Period 5”)
$3,750,000
the four (4) fiscal quarters ending June 30, 2020 (“Applicable Measurement
Period 6”)
$6,000,000
the four (4) fiscal quarters ending September 30, 2020 (“Applicable Measurement
Period 7”)
$7,500,000
each four (4) fiscal quarter period ending on the last day of each fiscal
quarter beginning with the fiscal quarter ending December 31, 2020 and for each
fiscal quarter thereafter (each such period being an “Applicable Measurement
Period 8”)
$7,500,000

 
(b) 
Fixed Charge Coverage Ratio. Cause to be maintained a Fixed Charge Coverage
Ratio for Borrowers and their Subsidiaries on a Consolidated Basis of not less
than 1.20 to 1.00 for each of Applicable Measurement Periods 1, 4, 5, 6, 7 and
for each Applicable Measurement Period 8.
 
 
 
-2-

 
 

 
In the event that the Loan Parties fail to comply with the requirements of
Section 6.5(a) and/or 6.5(b) for any Applicable Measurement Period
(“Non-Complying Applicable Measurement Period”), until the fifth (5th) Business
Day after delivery of the Compliance Certificate for the Non-Complying
Applicable Measurement Period (“Cure Right Deadline Date”), and so long as the
Loan Parties have notified Agent of their intent to use the Cure Right (defined
below) on or before the date of such delivery of the Compliance Certificate
(“Notice Deadline Date”), the Loan Parties have the right (the “Cure Right”) to
increase EBITDA by the Cure Amount (defined below) for purposes of Section
6.5(a) and/or 6.5(b), as applicable, with respect to the Non-Complying
Applicable Measurement Period and each other Applicable Measurement Period that
includes any portion of the Non-Complying Applicable Measurement Period.
provided that, (a) the Loan Parties have actually received proceeds of an
issuance of Equity Interests (other than Disqualified Equity Interests) for cash
or otherwise has received cash contributions to its capital (the proceeds
thereof being the “Equity Proceeds”) during the Non-Complying Applicable
Measurement Period or no later than the Cure Right Deadline Date; (b) the Equity
Proceeds are or have previously been remitted to Agent for application to the
Obligations as required under Section 2.20(b); (c) the Equity Proceeds are not
less than the greater of (x) the aggregate amount necessary to add to EBITDA in
the case of a breach of Section 6.5(a) and/or 6.5(b), as applicable to cure the
Event of Default arising from failure to comply with Section 6.5(a) and/or
6.5(b), as applicable, for the Non-Complying Applicable Measurement Period and
(y) $500,000 (the “Cure Amount”); (d) the Cure Right shall not be exercised more
than three (3) times during the Term; (e) in each period of four (4) fiscal
quarters, there shall be at least two (2) fiscal quarters during which the Cure
Right is not exercised; (f) no Default or Event of Default shall have occurred
and be continuing after giving effect to the Cure Right; and (g) Borrowers shall
have Undrawn Availability of not less than $2,500,000 after giving effect to the
Cure Right. If, after giving effect to the addition of the Cure Amount to EBITDA
in the case of a breach of Section 6.5(a) and/or 6.5(b), as applicable, for the
Non-Complying Applicable Measurement Period, the Loan Parties are in compliance
with the financial covenants set forth in Section 6.5(a) and/or 6.5(b), as
applicable, for the Non-Complying Applicable Measurement Period, the Loan
Parties shall be deemed to have satisfied the requirements of Section 6.5(a)
and/or 6.5(b), as applicable, for the Non-Complying Applicable Measurement
Period with the same effect as though there had been no such failure to comply
with Section 6.5(a) and/or 6.5(b), as applicable, and the applicable Default and
Event of Default arising therefrom shall be deemed not to have occurred for
purposes of this Agreement. The parties hereby acknowledge that the exercise of
the Cure Right may not be relied on for purposes of calculating any financial
performance calculation or other financial test specified in this Agreement or
any Other Document other than compliance with Section 6.5(a) and/or 6.5(b), as
applicable, as of the date such compliance is required under this Agreement;
provided, that, if a covenant in this Section 6.5 is the subject of an exercise
of the Cure Right, such Cure Amount shall be included in EBITDA in the case of a
breach of Section 6.5(a) and/or 6.5(b), as applicable, for each Applicable
Measurement Period that includes any portion of the Non-Complying Applicable
Measurement Period. Upon receipt by Agent of notice, on or prior to the Notice
Deadline Date, that the Loan Parties intend to exercise the Cure Right, Agent
and the Lenders shall not be permitted to accelerate the Obligations, exercise
remedies against the Collateral or exercise any other rights or remedies under
this Agreement or the Other Documents on the basis of a failure to comply with
the requirements of this Section 6.5 until such failure is not cured pursuant to
the exercise of the Cure Right on or prior to the Cure Right Deadline Date;
provided, that, a Default shall be deemed to exist under this Agreement for all
other purposes until such failure is cured pursuant to the exercise of the Cure
Right on or prior to the Cure Deadline.
 
 
 
-3-

 


 
2. Effectiveness of this Amendment. This Amendment shall become effective upon
the satisfaction, as determined by Agent, of the following conditions.
 
(a) Amendment. Agent shall have received this Amendment duly executed by each
Loan Party.
 
(b) Representations and Warranties. The representations and warranties set forth
herein must be true and correct.
 
(c) Other Required Documentation. All other documents and legal matters in
connection with the transactions contemplated by this Amendment shall have been
delivered or executed or recorded, as required by Agent.
 
3. Representations and Warranties. Each Loan Party represents and warrants as
follows:
 
(a) Authority. Such Loan Party has the requisite corporate power and authority
to execute and deliver this Amendment, and to perform its obligations hereunder,
under the Credit Agreement (as amended or modified hereby) and under the Other
Documents to which it is a party. The execution, delivery and performance by
such Loan Party of this Amendment have been duly approved by all necessary
corporate action and no other corporate proceedings are necessary to consummate
such transactions.
 
(b) Enforceability. This Amendment has been duly executed and delivered by each
Loan Party. This Amendment, the Credit Agreement (as amended or modified hereby)
and each Other Document is the legal, valid and binding obligation of each Loan
Party, enforceable against each Loan Party in accordance with its terms, and is
in full force and effect.
 
(c) Representations and Warranties. After giving effect to this Amendment, the
representations and warranties contained in the Credit Agreement and each Other
Document (other than any such representations or warranties that, by their
terms, are specifically made as of a date other than the date hereof) are true
and correct on and as of the date hereof as though made on and as of the date
hereof.
 
(d) Due Execution. The execution, delivery and performance of this Amendment are
within the power of each Loan Party, have been duly authorized by all necessary
corporate action, have received all necessary governmental approval, if any, and
do not contravene any law or any contractual restrictions binding on any Loan
Party.
 
(e) No Default. No event has occurred and is continuing that constitutes a
Default or an Event of Default after giving effect to this Amendment.
 
4. Payment of Expenses. Borrowers shall pay or reimburse Agent and Lenders for
their reasonable attorneys’ fees and expenses in connection with the
preparation, negotiation and execution of this Amendment and the documents
provided for herein or related hereto.
 
5. Choice of Law. This Amendment and all matters relating hereto or arising
herefrom (whether arising under contract law, tort law or otherwise) shall, in
accordance with Section 5-1401 of the General Obligations Law of the State of
New York, be governed by and construed in accordance with the laws of the State
of New York.
 
6. Counterparts; Facsimile Signatures. This Amendment may be executed in any
number of and by different parties hereto on separate counterparts, all of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement. Any signature delivered by a party
by facsimile or other similar form of electronic transmission shall be deemed to
be an original signature hereto.
 
 
 
-4-

 
 
 
7. Reference to and Effect on the Other Documents.
 
(a) Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Other
Documents to “the Credit Agreement”, “thereof” or words of like import referring
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as modified and amended hereby.
 
(b) Except as specifically amended above, the Credit Agreement and all Other
Documents, are and shall continue to be in full force and effect and are hereby
in all respects restated, ratified and confirmed and shall constitute the legal,
valid, binding and enforceable obligations of each Loan Party to Agent and the
Lenders.
 
(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Agent and/or the Lenders under the Credit Agreement or any of the
Other Documents, nor constitute a waiver of any provision of the Credit
Agreement or any of the Other Documents.
 
(d) To the extent that any terms and conditions in any of the Other Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified or amended hereby.
 
8. Estoppel. To induce Agent and the Lenders to enter into this Amendment and to
continue to make advances to Borrowers under the Credit Agreement, each Loan
Party hereby acknowledges and agrees that, as of the date hereof, there exists
no right of offset, defense, counterclaim or objection in favor of any Borrower
or other Loan Party as against Agent, any Lender or any other Secured Party with
respect to the Obligations, the Credit Agreement or any Other Document.
 
9. Integration. This Amendment, together with the Credit Agreement and the Other
Documents, incorporates all negotiations of the parties hereto with respect to
the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.
 
10. Severability. If any part of this Amendment is contrary to, prohibited by,
or deemed invalid under Applicable Laws, such provision shall be inapplicable
and deemed omitted to the extent so contrary, prohibited or invalid, but the
remainder hereof shall not be invalidated thereby and shall be given effect so
far as possible.
 
11. Guarantors’ Acknowledgment. With respect to the amendments to the Credit
Agreement effected by this Amendment, each Guarantor hereby acknowledges and
agrees to this Amendment and confirms and agrees that its Guaranty (as modified
and supplemented in connection with this Amendment) is and shall continue to be,
in full force and effect and is hereby ratified and confirmed in all respects
except that, upon the effectiveness of, and on and after the date of this
Amendment, each reference in such Guaranty to the Credit Agreement,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement as amended or
modified by this Amendment. Although Agent and the Lenders have informed the
Guarantors of the matters set forth above, and each Guarantor has acknowledged
the same, each Guarantor understands and agrees that neither Agent nor any
Lender has any duty under the Credit Agreement, the Guaranty or any other
agreement with any Guarantor to so notify any Guarantor or to seek such an
acknowledgement, and nothing contained herein is intended to or shall create
such a duty as to any transaction hereafter.
 
[signature pages follow]
 
 
-5-

 
IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.
 
BORROWER:
AUTOWEB, INC.
 
 
By: /s/ Glenn E. Fuller

Name: Glenn E. Fuller
Title: Executive Vice President, Chief Legal Officer and Secretary
 
 
 
 
 
 
 
GUARANTORS:
CAR.COM, INC.
 
 
By: /s/ Glenn E. Fuller

Name: Glenn E. Fuller
Title: Executive Vice President, Chief Legal Officer and Secretary
 
 
AUTOBYTEL, INC.
 
 
By: /s/ Glenn E. Fuller
Name: Glenn E. Fuller
Title: Executive Vice President, Chief Legal Officer and Secretary
 
AW GUA USA, INC.
 
 
By: /s/ Glenn E. Fuller
Name: Glenn E. Fuller
Title: Executive Vice President, Chief Legal Officer and Secretary
 
 
 

 
 
 
 


 
074658.19022/122103356v.5
-6-

 
 
 
 
PNC BANK, NATIONAL ASSOCIATION,
 
as Agent and Lender
 
 
 
By: /s/ Scott K. Goldstein
Name: Scott K. Goldstein
Title: Senior Vice President

 

 
 
 
 


 
074658.19022/122103356v.5
-7-
